Citation Nr: 1227179	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  02-07 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a post-operative left wrist disability, to include lipoma excision residuals.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  The Veteran submitted a notice of disagreement with this determination in January 2002, and timely perfected his appeal in May 2002.

These claims were previously before the Board in February 2004 and in October 2008.  On both occasions, the Board remanded the claims for additional evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a post-operative left wrist disability, to include lipoma excision residuals, and an anxiety disorder.

Initially, the Board notes that in September 2011, VA received correspondence from the Veteran in which he indicated that he would like to be scheduled for a Decision Review Officer (DRO) hearing at the RO in St. Petersburg, Florida.  See Veteran's Statement, September 9, 2011.  As such, the claims must be remanded in order to schedule the Veteran for a DRO hearing.

The Board also notes that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  Pursuant to Littke v. Derwinski, 1 Vet. App. 90 (1990), the AMC should obtain all records associated with such determination.

Accordingly, the case is REMANDED for the following action:

1.  The records (including any medical records) which formed the basis for the Veteran's original award of SSA benefits should be sought.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file. 

2.  Thereafter, contact the Veteran to determine if he wishes to have the requested DRO hearing in San Juan, Puerto Rico, or in St. Petersburg, Florida.  Schedule the DRO hearing in accordance with the Veteran's preference.  After the hearing has been held, the case should be returned directly to the Board for further consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


